DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 12/1/2021.
Claims 1-2, and 5-20 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haluck US 2014/0199001.
Regarding claim 1: 
Haluck teaches a method for vacuum packaging a product in a vacuum bag, comprising providing a liquid capture device (e.g. FIG. 3, 264) for being positioned in an open end (20) of the vacuum bag (100) prior to drawing a vacuum in the vacuum bag (e.g. abstract, last sentence), the liquid capture device comprising a reservoir for capturing liquid drawn from the product in response to the vacuum being drawn in the vacuum bag ([0051]).
Haluck does not expressly disclose wherein the liquid capture device has a length that can be adjusted to correspond to the width of the vacuum bag.
Examiner notes, however, that it has been held that the provision of adjustability, where needed, involves only routine skill in the art (See MPEP 2144.04 V. D.). Additionally, Haluck shows multiple sizes of the liquid capture device in the figures (e.g. FIG. 3 has 14 channels 264, while FIGS. 4-5 have 7 channels 264). It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Haluck liquid capture device by having its length adjustable to accommodate bags of different sizes. This could easily be accomplished, for example, by simply trimming off channels that are in excess of the width of the bag, so that the device would properly fit within the bag.
Regarding claim 2: 
Haluck teaches the method recited in claim 1, as discussed above, wherein providing a liquid capture device comprises providing a structure that defines an interior space including the reservoir, and providing at least one opening that extends through the structure and provides fluid communication between the interior space and the environment outside the structure, wherein the at least one opening is configured so that air drawn out of the vacuum bag can pass through the structure via the at least one opening and exit the vacuum bag through the open end, and liquid can enter the interior space of the structure and be captured in the reservoir, but is prevented from escaping and thereby captured ([0051]). 
Regarding claim 5: 
Haluck teaches the method recited in claim 2, as discussed above, wherein providing a structure further comprises providing a housing comprising a side wall that defines the interior space, the at least one opening extending through the side wall (e.g. see FIGS. 4/5, 256, 258). 
Regarding claim 7: 
Haluck teaches the method recited in claim 2, as discussed above, wherein providing a structure further comprises providing a housing comprising having a generally flattened oval or oblong cross-sectional configuration (see FIG. 11/12 embodiment). 
Regarding claim 8: 
Haluck teaches the method recited in claim 2, as discussed above, wherein providing a structure further comprises providing a housing comprising having a generally flattened oval or circular cross-sectional configuration (see FIG. 11/12 embodiment).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haluck, as applied above, and further in view of He et al. US 6,969,024.
Regarding claim 6: 
Haluck teaches the method recited in claim 2, as discussed above, but does not teach wherein providing a structure further comprises providing a housing comprising first and second housing parts connected to each other in a telescoping relationship so that the length of the housing can be adjusted. 
He discloses a related structure that meets the general requirements of Haluck’s various embodiments, that includes a housing comprising first and second housing parts connected to each other in a telescoping relationship so that the length of the housing can be adjusted, with a ventilation path (115), and an internal reservoir (within 110/120).
Given that Haluck teaches a variety of embodiments (e.g. FIGS. 4-5, 8-9, 11-22), each having in common a path for fluid to enter and remain in the structure, and Haluck states “[i]t is to be understood that other embodiments may be utilized and structural changes may be made without departing from the scope of the present invention” ([0041]), it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to explore a variety of structures to use in the method, including the telescoping structure taught by He, since this would allow the length to be adjustable for use in bags of different sizes, while still meeting the requirement for ventilation and fluid storage.
Allowable Subject Matter
Claim 9-19 are allowed. Reasons for allowance were provided in the previous office action.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 would be allowable for the same reasons as claim 9.
Response to Arguments
Applicant’s arguments have been carefully considered but do not fully apply to the rejections made in this office action. Examiner takes the position that Haluck’s device is adjustable in the sense that it would be capable of being reduced in size (e.g. trimmed) to accommodate a smaller bag size, and therefore could be considered to be adjustable. While Applicant argues that the spacers are “built into the bags themselves” and cites Haluck [0050], Examiner would argue that this is only a possible configuration, and FIG. 10 shows that the general procedure is that a separate bag is provided (step 1001), then a spacer is provided into the bag (step 1002). In the event a smaller bag was provided than the provided spacer, it would have been obvious to a person having ordinary skill in the art to adjust/trim the spacer to properly fit into the bag.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731